     Case 5:19-cv-00689-CJC-KK Document 1 Filed 04/16/19 Page 1 of 11 Page ID #:1



 1     LAQUER, URBAN, CLIFFORD & HODGE LLP
 2
       Susan Graham Lovelace, State Bar No. 160913
        Email: Lovelace@luch.com
 3     225 South Lake Avenue, Suite 200
 4
       Pasadena, California 91101-3030
       Tel: (626) 449-1882 | Fax: (626) 449-1958
 5

 6     Counsel for Plaintiffs, Trustees of the Operating Engineers Pension Trust, et al.

 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                CENTRAL DISTRICT OF CALIFORNIA
10

11     TRUSTEES OF THE OPERATING                      CASE NO.: 5:19-cv-689
12     ENGINEERS PENSION TRUST,
       TRUSTEES OF THE OPERATING                      COMPLAINT FOR:
13     ENGINEERS HEALTH AND
                                                      1.   BREACH OF WRITTEN
14     WELFARE FUND, TRUSTEES OF                           COLLECTIVE BARGAINING
       THE OPERATING ENGINEERS                             AGREEMENT AND
15     VACATION-HOLIDAY SAVINGS                            VIOLATION OF ERISA § 515
16     TRUST, TRUSTEES OF THE                              [29 U.S.C. § 1145]
       OPERATING ENGINEERS TRAINING
17     TRUST, ENGINEERS CONTRACT                      2.   BREACH OF WRITTEN
       COMPLIANCE COMMITTEE FUND,                          SETTLEMENT AGREEMENT
18
       and SOUTHERN CALIFORNIA
19     PARTNERSHIP FOR JOBS FUND,
20
                      Plaintiffs,
21

22               v.

23     KINETIC SAWING & CORING, INC., a
24     California corporation,
25                    Defendant.
26

27

28

                                                  1
                                                                                    COMPLAINT
       1337656
     Case 5:19-cv-00689-CJC-KK Document 1 Filed 04/16/19 Page 2 of 11 Page ID #:2



 1               Plaintiffs, Trustees of the Operating Engineers Pension Trust, Trustees of the
 2     Operating Engineers Health and Welfare Fund, Trustees of the Operating Engineers
 3     Vacation-Holiday Savings Trust, Trustees of the Operating Engineers Training Trust,
 4     Engineers Contract Compliance Committee Fund, and Southern California Partnership
 5     for Jobs Fund, complain and allege:
 6                                  JURISDICTION AND VENUE
 7               1.    This Court has jurisdiction of this case pursuant to section 502(e)(1) of
 8     the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) [29
 9     U.S.C. §1132(e)(1)], which grants the United States District Courts jurisdiction over
10     civil actions brought by a fiduciary pursuant to section 502(a)(3) of ERISA [29 U.S.C.
11     §1132(a)(3)] to redress violations or enforce the terms of ERISA or an employee
12     benefit plan governed by ERISA. Such jurisdiction exists without respect to the
13     amount in controversy or the citizenship of the parties, as provided in section 502(f) of
14     ERISA [29 U.S.C. §1132(f)].
15               2.    This Court also has jurisdiction of this case pursuant to section 301(a) of
16     the Labor Management Relations Act of 1947, as amended (“LMRA”) [29 U.S.C.
17     §185(a)], which grants the United States original jurisdiction over suits for violation
18     of contracts between an employer and a labor organization in an industry affecting
19     commerce, without respect to the amount in controversy and the citizenship of the
20     parties.
21               3.    Venue is proper in this Court pursuant to section 502(e)(2) of ERISA [29
22     U.S.C. § 1132(e)(2)], and section 301(a) of the LMRA [29 U.S.C. § 185(a)], in that
23     this is the district in which the Plaintiffs’ Trusts (defined below) are administered, the
24     signatory union maintains union offices, and where the contractual obligation is to be
25     paid.
26               4.    To the extent this Complaint sets forth any state law claims, this Court
27     has supplemental jurisdiction over those claims pursuant to 28 U.S.C. §1367(a).
28     ///
                                                     2
                                                                                      COMPLAINT
       1337656
     Case 5:19-cv-00689-CJC-KK Document 1 Filed 04/16/19 Page 3 of 11 Page ID #:3



 1                                             PARTIES
 2               5.   Plaintiffs, Trustees of the Operating Engineers Pension Trust, Trustees of
 3     the Operating Engineers Health and Welfare Fund, Trustees of the Operating
 4     Engineers Vacation-Holiday Savings Trust, and Trustees of the Operating Engineers
 5     Training Trust (collectively “Trustees”), are the trustees of four express trusts
 6     (collectively “Trusts”) created pursuant to written declarations of trust (“Trust
 7     Agreements”) between the International Union of Operating Engineers, Local Union
 8     No. 12 (“Local 12”), and various employer associations in the construction industry in
 9     Southern California and Southern Nevada. The Trusts are now, and were at all times
10     material to this action, labor-management multiemployer trusts created and
11     maintained pursuant to section 302(c)(5) of the LMRA [29 U.S.C. § 186(c)(5)]. All
12     of the Trusts referenced above are administered by the Trustees in Los Angeles
13     County. Plaintiffs, as Trustees of the Trusts, are “fiduciar[ies]” with respect to the
14     Trusts as defined in section 3(21)(A) of ERISA [29 U.S.C. § 1002(21)(A)]. Plaintiff,
15     Engineers Contract Compliance Committee Fund, was established by Local 12 in
16     accordance with Section 6(b) of the Labor Management Cooperation Act of 1978 in
17     order to improve job security and organizational effectiveness. Plaintiff, Southern
18     California Partnership for Jobs Fund, is an industry-wide advancement fund
19     established by the employers and Local 12. All plaintiffs are collectively referred to
20     herein as the “Plaintiffs.”
21               6.   At all times material herein, Local 12 has been a labor organization
22     representing employees in the building and construction industry in Southern
23     California and Southern Nevada, and a labor organization representing employees in
24     an industry affecting commerce within the meaning of § 301(a) of the Labor-
25     Management Relations Act of 1947, as amended [29 U.S.C. § 185(a)].
26               7.   Plaintiffs are informed and believe, and thereon allege, that at all times
27     material herein, Defendant, Kinetic Sawing & Coring, Inc. (“Kinetic”), was and is a
28     California corporation with its principal place of business in Riverside, California.
                                                    3
                                                                                     COMPLAINT
       1337656
     Case 5:19-cv-00689-CJC-KK Document 1 Filed 04/16/19 Page 4 of 11 Page ID #:4



 1                        EXECUTION OF BARGAINING AGREEMENT
 2                                   AND STATUS OF PARTIES
 3               8.    On or about December 1, 2016, Kinetic executed and delivered a written
 4     collective bargaining agreement (the “Agreement”) to Local 12, whereby Kinetic
 5     agreed to be bound by the terms and conditions, with certain exceptions, of certain
 6     written and existing collective bargaining agreements between various multiemployer
 7     associations and Local 12. In particular, Kinetic agreed to be bound by the written
 8     Master Labor Agreement (“Master Agreement”) in effect between Local 12 and the
 9     Southern California Contractors Association, Inc. (“Association”).       On or about
10     December 1, 2016, Kinetic also signed written acknowledgments and acceptances of
11     each of the Trust Agreements.
12               9.    At all times since at least December 1, 2016, the Master Agreement has
13     been an effective written collective bargaining agreement between the Association and
14     Local 12.       At all times relevant herein, Kinetic was obligated to the terms and
15     provisions of the Agreement, Master Agreement, and related Trust Agreements.
16               10.   Kinetic is an “employer,” as that term is understood in the Master
17     Agreement and related Trust Agreements.
18               11.   Kinetic is an “employer” as defined and used in section 3(5) of ERISA
19     [29 U.S.C. § 1002(5)], and therefore, Kinetic is “obligated to make contributions to a
20     multiemployer plan” within the meaning of section 515 of ERISA [29 U.S.C. § 1145].
21     Plaintiffs are informed and believe, and thereon allege, that Kinetic is also an
22     “employer” engaged in “commerce” in an “industry affecting commerce,” as those
23     terms are defined and used in sections 501(1) and 501(3) of the LMRA [29 U.S.C.
24     §§ 142(1), 142(3)], and within the meaning and use of section 301(a) of the LMRA
25     [29 U.S.C. § 185(a)].
26     ///
27     ///
28     ///
                                                   4
                                                                                  COMPLAINT
       1337656
     Case 5:19-cv-00689-CJC-KK Document 1 Filed 04/16/19 Page 5 of 11 Page ID #:5



 1                                   FIRST CLAIM FOR RELIEF
 2                     Breach of Written Collective Bargaining Agreement and
 3                          Violation of § 515 of ERISA [29 U.S.C. § 1145]
 4               12.   Plaintiffs hereby refer to, and incorporate herein, paragraphs 1 through 11
 5     above, inclusive of any and all subparagraphs, to the same effect as if set forth
 6     verbatim.
 7               13.   Section 515 of ERISA [29 U.S.C. § 1145], provides “[e]very employer
 8     who is obligated to make contributions to a multiemployer plan under the terms of the
 9     plan or under the terms of a collectively bargained agreement shall, to the extent not
10     inconsistent with law, make such contributions in accordance with the terms and
11     conditions of such plan or such agreement.”
12               14.   Kinetic is an “employer” as defined and used in § 3(5) of ERISA [29
13     U.S.C. § 1002(5)], and is “obligated to make contributions to a multiemployer plan”
14     within the meaning and use of section 515 of ERISA [29 U.S.C. § 1145].
15               15.   By the terms and provisions of the Agreement, Master Agreement, and
16     related Trust Agreements, and at all times material herein:
17                     a.    Kinetic agreed to prepare and submit true, complete and accurate
18     written monthly contribution reports (“Monthly Reports”) to Plaintiffs in a timely
19     manner showing the identity of its employees performing work covered by the Master
20     Agreement, the number of hours worked by or paid to these employees, and based
21     upon the hours worked or amounts paid to employees, the proper calculation of the
22     fringe benefit contributions due for such employees. At all times material herein,
23     Kinetic has been obligated to submit monthly reports and pay fringe benefit
24     contributions to Plaintiffs at their place of business in Pasadena, California, on or
25     before the 10th day of each successive month;
26     ///
27     ///
28     ///
                                                     5
                                                                                      COMPLAINT
       1337656
     Case 5:19-cv-00689-CJC-KK Document 1 Filed 04/16/19 Page 6 of 11 Page ID #:6



 1                     b.     Kinetic agreed to permit Plaintiffs and their agents to conduct
 2     audits of payroll and related records in order to determine if fringe benefit
 3     contributions have been properly paid pursuant to the Master Agreement and related
 4     Trust Agreements; and
 5                     c.     Kinetic agreed to pay Plaintiffs fringe benefit contributions,
 6     benefits and/or withholdings on a monthly basis, and at specified rates for each hour
 7     worked by, or paid to, applicable employees. These amounts are due and payable at
 8     the Trusts’ administrative offices in Pasadena, California.
 9               16.   Kinetic signed and submitted signed Monthly Reports to Plaintiffs
10     reflecting work performed by its employees during the months of February 2018
11     through May 2018. Kinetic violated the Agreement, Master Agreement, and Trust
12     Agreements, and its statutorily-mandated obligation under section 515 of ERISA [29
13     U.S.C. § 1145], to timely pay fringe benefit contributions to the Trusts pursuant to the
14     Master Agreement and related Trust Agreements for that work. Based on Kinetic’s
15     Monthly Reports submitted to Plaintiffs for the months of February 2018 through May
16     2018, Kinetic admitted to owing the Plaintiffs fringe benefit contributions totaling at
17     least $32,413.85.       A portion of these amounts have been paid pursuant to the
18     settlement agreement discussed in the second claim for relief, leaving a balance owed
19     of at least $18,841.05 (which sum includes fringe benefit contributions, liquidated
20     damages, and interest).
21               17.   Plaintiffs are informed and believe, and based thereon allege, that Kinetic
22     has failed to pay certain additional amounts of fringe benefit contributions not
23     presently known to Plaintiffs. These additional amounts will be established by proof
24     at the trial herein.
25               18.   Kinetic is “delinquent,” as that term is used in the Master Agreement and
26     related Trust Agreements.
27               19.   Plaintiffs are informed and believe, and based thereon allege, that there is
28     no legal excuse for Kinetic’s breach of its obligations under the Master Agreement
                                                     6
                                                                                       COMPLAINT
       1337656
     Case 5:19-cv-00689-CJC-KK Document 1 Filed 04/16/19 Page 7 of 11 Page ID #:7



 1     and related Trust Agreements in violation of section 515 of ERISA [29 U.S.C.
 2     § 1145].
 3               20.   Kinetic has failed to timely pay contributions and other amounts owed to
 4     Plaintiffs, accruing since February 2018. Pursuant to the Master Agreement, Kinetic
 5     agreed that in the event Kinetic failed to pay fringe benefit contributions or otherwise
 6     comply with the terms and provisions of the Agreement, Master Agreement, and
 7     related Trust Agreements, Kinetic would be considered delinquent with the Trusts and
 8     would pay Plaintiffs the greater of $25.00 per month or ten percent (10%) of the total
 9     amount then due as liquidated damages for each delinquency.
10               21.   Pursuant to section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], in any
11     action by a fiduciary in which judgment is found in favor of the plan, the Court shall
12     award the plan: (i) the unpaid contributions, (ii) interest on the unpaid contributions,
13     (iii) an amount equal to the greater of (a) interest on the unpaid contributions or (b)
14     liquidated damages provided for under the plan in an amount not in excess of 20% (or
15     such higher percentage as may be permitted under federal or state law) of the amount
16     determined by the Court to be unpaid contributions, (iv) reasonable attorneys’ fees
17     and costs, and (v) such other legal or equitable relief as the Court deems appropriate.
18     For purposes of section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], interest on
19     unpaid contributions shall be determined by using the rate provided under the plan or,
20     if none, the rate prescribed under section 6621 of the Internal Revenue Code of 1986,
21     as amended, 26 U.S.C. § 6621.
22               22.   Pursuant to the Master Agreement, related Trust Agreements, and section
23     502(g)(2)(C) of ERISA [29 U.S.C. § 1132(g)(2)(C)], Kinetic owed Plaintiffs at least
24     $3,241.40 for liquidated damages, plus additional amounts currently unknown to
25     Plaintiffs that will be established by proof.
26               23.   Pursuant to the Master Agreement, related Trust Agreements, and section
27     502(g)(2)(B) of ERISA [29 U.S.C. § 1132(g)(2)(B)], Kinetic owes Plaintiffs interest
28     at the rates established pursuant to 26 U.S.C. § 6621 from the respective due dates on
                                                       7
                                                                                    COMPLAINT
       1337656
     Case 5:19-cv-00689-CJC-KK Document 1 Filed 04/16/19 Page 8 of 11 Page ID #:8



 1     all unpaid fringe benefit contributions and other amounts due. The exact amount of
 2     interest owed by Kinetic to Plaintiffs will be established by proof.
 3               24.   By the Agreement, Master Agreement, and related Trust Agreements,
 4     Kinetic agreed to pay Plaintiffs all legal and auditing costs in connection with the
 5     collection of any delinquency, whether incurred before or after litigation is, or was,
 6     commenced. Plaintiffs may incur auditing costs, and they are entitled to payment of
 7     such sums as part of their judgment. These amounts will be established by proof.
 8               25.   It has been necessary for Plaintiffs to engage legal counsel for the
 9     purpose of collecting said contributions and damages, and Plaintiffs are entitled to
10     their reasonable attorneys’ fees in connection therewith pursuant to the Agreement,
11     Master Agreement, Trust Agreements, and section 502(g)(2)(D) of ERISA [29 U.S.C.
12     § 1132(g)(2)(D)]. The exact amount of the legal fees due and payable has not been
13     ascertained at this time. These amounts shall be established by proof.
14               26.   Pursuant to section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)(E)], the
15     Court may grant such other legal or equitable relief as the Court deems appropriate.
16     As part of Plaintiffs’ judgment, Plaintiffs shall request the Court to:
17                     a.    Order Kinetic to post and deliver either a good faith deposit, or a
18     performance bond issued in favor of Plaintiffs in an amount determined by the Court
19     to be appropriate, and
20                     b.    Order the creation of a constructive trust on all applicable property
21     and order the transfer of the applicable property to the Trusts, and
22                     c.    Order Kinetic to pay Plaintiffs all amounts due to the Trusts,
23     including, but not limited to, all unpaid contributions, benefits, withholdings,
24     damages, legal fees, audit costs and other expenses and damages incurred.
25                                 SECOND CLAIM FOR RELIEF
26                              Breach of Written Settlement Agreement
27               27.   Plaintiffs hereby incorporate paragraphs 1 through 26 above, inclusive of
28     any and all subparagraphs, to the same effect as if set forth verbatim.
                                                     8
                                                                                      COMPLAINT
       1337656
     Case 5:19-cv-00689-CJC-KK Document 1 Filed 04/16/19 Page 9 of 11 Page ID #:9



 1               28.   On July 16, 2018, Kinetic and Plaintiffs entered into a written settlement
 2     agreement (“Settlement Agreement”) to resolve their dispute over Kinetic’s failure to
 3     pay Plaintiffs fringe benefit contributions, liquidated damages, and interest based on
 4     Monthly Reports submitted by Kinetic to Plaintiffs for the work months of February
 5     2018 through May 2018. A true and correct copy of the Settlement Agreement is
 6     attached hereto as Exhibit “A,” the terms and provisions of which are incorporated
 7     herein as though set forth in full.
 8               29.   Pursuant to the Settlement Agreement, Kinetic admitted owing Plaintiffs
 9     the principal amount of $36,135.04 based on Monthly Reports submitted by Kinetic to
10     Plaintiffs for the months of February 2018 through May 2018, and agreed to pay
11     Plaintiffs the principal amount of $36,135.04, plus interest on the declining balance of
12     that total sum at the rate of eight percent (8%) per annum from July 15, 2018, until the
13     balance is paid in full. Plaintiffs and Kinetic agreed that this sum would be paid in
14     monthly installments of $3,143.33 each month, until all principal and interest due
15     under the Settlement Agreement is paid in full. The Settlement Agreement also
16     requires Kinetic to timely report and pay fringe benefit contributions and related
17     amounts to Plaintiffs pursuant to the Master Agreement and related Trust Agreements.
18     Kinetic agreed that if it defaulted under the Settlement Agreement by failing to timely
19     pay the monthly installments, and/or failing to adhere to Kinetic’s monthly
20     contribution obligations under the Master Agreement, then the principal amount of
21     $36,135.04, plus 8% interest accruing from July 15, 2018, less all payments made
22     under Settlement Agreement, would become immediately due and owing, and
23     Plaintiffs would have the immediate right to take all necessary action to collect any
24     and all amounts due, including attorneys’ fees and costs.
25               30.   Kinetic breached the Settlement Agreement by failing to pay its monthly
26     installments due February 15, 2019, and March 15, 2019. Plaintiffs provided written
27     notice to Kinetic of its breach of the Settlement Agreement. Kinetic failed to timely
28     cure the breach, resulting in its default under the Settlement Agreement. As of the
                                                     9
                                                                                     COMPLAINT
       1337656
Case 5:19-cv-00689-CJC-KK Document 1 Filed 04/16/19 Page 10 of 11 Page ID #:10



 1   date of this complaint, at least $18,841.05 remains due and owing to Plaintiffs under
 2   the Settlement Agreement, after crediting any and all payments received. In addition
 3   to additional accrued interest, Plaintiffs’ are entitled to their reasonable attorneys’ fees
 4   and costs pursuant to paragraph 11 of the Settlement Agreement.
 5             31.   Plaintiffs are informed and believe, and thereon allege, that there is no
 6   pending unsatisfied condition subsequent or legal excuse for Kinetic’s failure to
 7   comply with the terms of the Settlement Agreement.
 8                                            PRAYER
 9             WHEREFORE, as to all Claims for Relief, Plaintiffs pray for judgment against
10   Kinetic as follows:
11             1.    For the balance due under the Settlement Agreement in the amount of at
12   least $18,841.05, plus additional amounts as proved;
13             2.    For interest as provided by the Settlement Agreement in amounts as
14   proved;
15             3.    For unpaid fringe benefit contributions in amounts as proved;
16             4.    For liquidated damages in amounts as proved;
17             5.    For interest pursuant to section 502(g)(2) of ERISA [29 U.S.C.
18   § 1132(g)(2)], and section 6621 of the Internal Revenue Code of 1986, as amended,
19   26 U.S.C. § 6621, or at the legal rate, in amounts as proved;
20             6.    For auditing costs incurred, in amounts as proved;
21             7.    For reasonable attorneys’ fees and costs of suit incurred, in amounts as
22   proved;
23             8.    For a good faith deposit or performance bond in favor of Plaintiffs in an
24   amount equal to the total amount determined by this Court to be due to Plaintiffs, as
25   proved; and
26   ///
27   ///
28   ///
                                                  10
                                                                                     COMPLAINT
     1337656
Case 5:19-cv-00689-CJC-KK Document 1 Filed 04/16/19 Page 11 of 11 Page ID #:11



 1             9.   For such additional relief as this Court deems just and proper.
 2

 3   DATED: April 16, 2019                 LAQUER, URBAN, CLIFFORD & HODGE LLP
 4
                                           By:
                                            /s/ - Susan Graham Lovelace
 5
                                          Susan Graham Lovelace, Counsel for Plaintiffs
 6                                 WAIVER OF JURY RIGHT
 7

 8   DATED: April 16, 2019                 LAQUER, URBAN, CLIFFORD & HODGE LLP
 9
                                           By:     Susan Graham Lovelace
10
                                                 Susan Graham Lovelace, Counsel for Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   11
                                                                                      COMPLAINT
     1337656
